Case 1:20-cv-20586-UU Document 28 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-20586-UU

 ANA RODRIGUEZ,

        Plaintiff,

 v.

 ANDREW SAUL,
 Commissioner for Social Security,

        Defendant.
                                                 /

                                             ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Unopposed Motion for Attorney

 Fees Pursuant to the Equal Access to Justice Act (the “Motion”). D.E. 26. On March 25, 2021,

 Chief United States Magistrate Judge John J. O’Sullivan issued a Report and Recommendation

 (the “R&R”), recommending that the Motion be granted. D.E. 27. The Court has reviewed the

 R&R and the pertinent portions of the record and is otherwise fully advised in the premises.

        In the R&R, Magistrate Judge O’Sullivan recommended that Plaintiff be awarded fees in

 the amount of $4,280.27. Id. Magistrate Judge O’Sullivan required that any objections to the

 R&R must be filed no later April 8, 2021. Id. As of the date of this Order, no objections have

 been filed. The Court has separately made a review of the R&R, the entire file, and the record

 herein and agrees with Magistrate Judge O’Sullivan’s recommendations in all respects.

 Accordingly, it is hereby

        ORDERED AND ADJUDGED that the R&R (D.E. 27) is RATIFIED, AFFIRMED, and

 ADOPTED. It is further
Case 1:20-cv-20586-UU Document 28 Entered on FLSD Docket 04/09/2021 Page 2 of 2




           ORDERED AND ADJUDGED that the Motion (D.E. 26) is GRANTED. Plaintiff is

 entitled to a total award of attorneys’ fees and costs in the amount of $4,280.27. The case remains

 closed.

           DONE AND ORDERED in Chambers, Miami, Florida, this _9th_ day of April, 2021.




                                              __________________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE

 Copies furnished:
 All counsel of record




                                                 2
